NUMBER 13-19-00476-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

RAMON MARTINEZ,                                                          Appellant,

                                         v.

EDGAR GUAJARDO AND
DANIELA C. GUAJARDO,                               Appellees.
____________________________________________________________

             On appeal from the 206th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION

            Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Tijerina

      Appellant, Ramon Martinez, attempted to perfect an appeal from orders signed on

September 3, 2019, granting appellees’ traditional and no-evidence motion for summary

judgment. This cause is before the Court on appellees’ opposed motion to dismiss the

appeal on grounds that the orders are interlocutory and did not dispose of all claims,
specifically claims against defendant Irma Chapa. After the trial court entered the orders

the subject of this appeal, the trial court dismissed the Chapa claims for want of

jurisdiction but subsequently granted a motion to reinstate the Chapa claims. Appellant

has responded that the information contained in appellees’ motion to dismiss is correct

and at this time the orders entered by trial court are interlocutory. However, counsel

states a default judgment hearing scheduled in the trial court may finalize the case so the

appeal may proceed.

      Upon review of the documents before the Court, it appears that the orders from

which this appeal was taken were not final, appealable orders. In terms of appellate

jurisdiction, appellate courts only have jurisdiction to review final judgments and certain

interlocutory orders identified by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). The orders being appealed are neither final judgments nor interlocutory

appeals authorized by statute.

      The Court, having considered the clerk’s record, supplemental clerk’s record, the

motion to dismiss and response, is of the opinion that the appeal should be dismissed for

want of jurisdiction. See id. Accordingly, we GRANT the motion to dismiss filed by

appellees. The appeal is DISMISSED FOR WANT OF JURISDICTION.


                                                              JAIME TIJERINA,
                                                              Justice

Delivered and filed the
19th day of December, 2019.




                                            2